RECEIVED

JUL 26 2019.4 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
wes sors, AS a ALEXANDRIA DIVISION

ALEXANDRIA, LOUISIANA

LAMONT L. WARREN, CIVIL ACTION NO. 1:19-CV-616-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CALVIN JOHNSON, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the § 2241 Petition (Doc. 1) is hereby DISMISSED for
lack of jurisdiction, with prejudice as to the jurisdictional issue, and without prejudice

as to the merits of Petitioner’s claim.

were
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2 S day of

hes / 2019.
VY T
SSS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
